Title: To Thomas Jefferson from Elizabeth Chamberlayne, 8 November 1805
From: Chamberlayne, Elizabeth
To: Jefferson, Thomas


                  
                     Honoured Sir/ 
                     Eglington King Wm. County Novr. 8. 1805
                  
                  I am now about to make a request to your Exellency, which I hope if its unreasonable, that you pardon me for it—perhaps you are a stranger to my numerous misfortunes and afflictions, therefore will relate them to you and I am sure you will not condemn me for applying to you for this, the greatest of all favours that can be confered upon me in this World. I make no doubt but you were well acquainted with My Dearest Husbands Character. He serv’d as a Volunteer last War & was taken Prisoner 8 times during His services. kept in forton Jail Seven Months, wounded & then would not receive any thing from the Country, we were in a thriving way & able to Educate our sweet Children who were at School when He left me, this Christmas will be five Years, I was depriv’d of Him & my oldest Son a promising Young Man, then a going into business in Baltimore with three Vessels & about 8 or 10 thousand pounds with them, not one ever heard of after that they Administer’d on my Estate & Sold about 60 Slaves & left me destitute of the means of Educating my Sons, in short I many Days I had not Bread to give my family. oweing to my having no Father, Mother Sister or Brother or any near Relation to assist me. I have only Six Negroes left & hardly expect I shall be able to keep them longer than this Court as their are several suit in Court against the estate. my Son Wm. Dandridge is in the Navy, and I have a sweet Boy about 17 years old call’d Thomas Delaware. who would cut a figure if I could only give Him 2 years Schooling I have been confined to my Bed ever since the first of August, & am now bolstered up, as I fear I cant survive it long to beg the favour of your Exellency to give Him that much Schooling & put Him into business for me, which could I only know that you would do it. I could Die perfectly satisfied—
                  I hope My Dear Sir. that you will comply with my request, & let me hear from you as soon as possible. the Almighty I hope will reward you for an act of Charity, which it realy would be. to befriend the Fatherless & the Widow you were acquainted with my Father Wm. Dandridge & I have had the pleasure of seeing you when Young. I feel so fainty that I must leave of & hope my Ill health will plead for the incorrectness of this & that you will pardon for the liberty that I have taken in addressing of you, but I could not Die easy without making application to you, knowing your humane & liberal Heart, would feel for my distresses. adieu
                  Sir. may you enjoy every blessing this world can afford & bliss hereafter is the fervent prayer of your afflicted friend & Hbl Sert
                  
                     Elizabeth Chamberlayne 
                     
                  
                  
                     
                        [Note in TJ’s hand in margin:] Otway
                  
               